Title: II. Depositions concerning Claims to Lands under Purchases from the Indians, [April 1777–October 1778]
From: Virginia Assembly
To: 



[April 1777 to October 1778]

In pursuance of a Resolution of the last General Convention of Virginia appointing us Paul Carrington, Bennet Goode and Joseph Speed Commissioners for taking depositions touching Claims to Lands within the Territory of Virginia under Deeds and purchases from the Indians, We have this day met at the Court House of Mecklenburg County after twenty days notice being given to Richard Henderson and others who claim certain Lands under a purchase from the Cherokee Indians and John Williams Gent one of the Claimants attended and at his instance William Farrar of lawful Age being sworn is examined and Deposeth as follows: That the Deponant in the month of March 1775 was present at a Fort at Watauga at a time when a Treaty was held between the said Richard Henderson and others on the one part and the Chiefs of the Cherokee Nation consisting of Occonostoto the little Carpenter   and all the other Chiefs as this Deponant understood, at which Treaty about twelve hundred of the said Nation attended and in the course of the Treaty which continued several days that the said Treaty was conducted with the greatest regularity, order and sobriety, that the deponent was not actually present during the whole Consultation being engaged as a Drover of Beeves for support of the said Indians but at the Conclusion of the Treaty the Deponent understood that in consideration of a large quantity of Goods then delivered by the said Richard Henderson and others (the value whereof the Deponent knows not) they the said Indian Chiefs did agree to sell to the said Richard Henderson and others a quantity of land, but how much or by what particular bounds, the Deponent doth not remember only that the River Louisa was to be one part of the boundary but cannot be particular as to the description but understood it was several hundred Miles in Extent; That in consequence of such agreement the Deponent understood Deeds were Executed—that he saw the goods delivered to the said Indians who divided the same, gave Henderson and Company peaceable possession and the whole appeared to be well satisfied and departed in a peaceable Manner. The deponent further saith that at the said Treaty the said Richard Henderson and Co. was at great expence in accommodating the said Indians having furnished a great Quantity of Beeves, flour, Corn, Rum and other necessaries to a very great amount. Further the Deponant saith not.
William Farrar
The Deposition of Patrick Henry Esqr.; who being first duly sworn deposeth and saith: That early in the Year one thousand seven hundred and seventy four as well as he remembers the honorable Wm: Byrd Esqr. deceased having said that the Cherokee Indians had offered to give him a Tract of Land some years before, and falling into Conversation on that Subject with this Deponent, He the said Wm: Byrd together with the Honorable John Page Esqr. deceased and this Deponent agreed to send a certain Mr. Kennedy to the Cherokee Nation to see if they were willing to part with some of their Land on the Waters of their own River in Virginia to Convey the same to them and not for the State. Col. Christian was to be a partner if the Scheme succeeded. Upon Mr: Kennedys return he Informed this Deponent that he had been to Col. Byrds and had let him know the Answer of some of the Indian Chiefs and Communicated the same to this Deponent, which was, that they were willing to treat on the subject. Not long after this,  and before any Treaty was Resolved on, the Troubles with great Britain, seemed to Threaten serious Consequences, and this Deponent became a member of the first Virginia Convention, and a member of the first Continental Congress, upon which he determined with himself to disclaim all Concern and Connexion with Indian Purchasers for the Reasons following, that is to say. He was informed shortly after his Arrival at Congress of many Purchases of Indian Lands, Shares in most or all of which were offered to this Deponant and Constantly refused by him because of the Enormity in the Extent to which the bounds of those purchases were carried. Another reason for this refusal was, that disputes had arisen on the Subject of those purchases and this Deponent being a Member of both Congress and Convention, conceived it improper for him to be Concerned as a party in any of these Partnerships, on which it was probable he might decide as a Judge. The Deponent says he was further fixed in his Determination not to be concerned in any Indian purchase whatever on the prospect of the present War, by which the Sovereignty and right of disposal in the Soil of America would probably be claimed by the American States. After Conversing with the said Wm: Byrd and communicating his Sentiments freely on the Subject, the Deponant saith that the Scheme dropt, nor did it proceed further than is above related. The Deponent further says that Mr. Henderson and his Partners very soon after their supposed Purchase joined in a Letter to this Deponent; in which was contained as this Deponent thinks, a distant though plain Hint, that he the Deponent might be a Partner with them. The Deponent also says he received a great number of Messages from Messrs: Henderson &c. inviting him to be a Partner: That Mr. Henderson in his own person and Mr. Allen Jones (a partner in the purchase) both applied to the Deponent to join them in their Scheme but the Deponent uniformly refused and plainly declared his strongest disapprobation of their whole proceedings, giving as his Reason that the People of Virginia had a right to the back Country, derived from their Charter and the blood and Treasure they expended on that Account. The Deponent says that he is not now nor ever has been concerned directly or Indirectly in any Indian purchase of Lands and that he knoweth nothing of Mr. Hendersons Contract. The Deponent being asked whether application to the Legislature or the Crown was made for leave to purchase Lands of the Cherokees by the said Wm. Byrd or any other Person in the matter aforesaid He answereth that no such  application was made that he knows of, that the only proposal to the Indians was, to know if they would treat on the Subject and further saith not.
Patrick Henry
Thomas Price of lawful Age being first sworn on the holy Evangelists of Almighty God deposeth and saith: That at the request of Richard Henderson and Nathaniel Hart of North Carolina in the Month of October in the Year 1774, this Deponent accompanied them on their Journey to the Cherokee Nation: that about six Miles from the said Nation, they met with Attacullacullah (otherwise called the little Carpenter) a Cherokee chief with whom they held some Conversation, relating to the purchase of the Lands now in dispute: that in Consequence of this Interview Attacullacullah returned with them to the said Nation and consulted such of the Chiefs as were then at Home upon the Subject of the said Henderson’s and Harts proposals: that thereupon the said Chiefs deputed Attacullacullah to attend the said Henderson and Hart to North Carolina, and there examine the Goods and Merchandize which had been by them offered as the Consideration of the purchase: that if the Goods and Merchandize were found upon Examination to be of sufficient Value to induce the said Nation to treat upon them, Attacullacullah was injoined to make report thereof; if not, in this Case he was injoined to desire the said Henderson and Hart to keep their Goods and Merchandize as they (the Cherokees) would still keep their Lands: And this Deponent further saith that Attacullacullah having been satisfied upon Examination, that the Goods and Merchandize were of sufficient Value to induce the said Nation to treat upon them about the latter end of January 1775 returned to Wattaugh in North Carolina with the said Henderson and this Deponent who carried with them thither the said Goods and Merchandize; that Attacullacullah immediately dispatched from thence Runners to the great Warrior Oconistoto chief of the said Nation desiring him to summon his people to attend at Wattaugh to hold a talk with a Gentleman from North Carolina concerning the land lying on Kentucky, that in Obedience to such Summons, about twelve hundred Cherokees consisting of Men Women and Children among whom were Oconistoto, Attacullaculla, Savinouha and about twenty five other Chiefs, from the Overhill Towns, Assembled at Wattauga: that the Terms upon which the said Henderson proposed to purchase the lands, were fully explained and made known to them by one John Vann, the Kings Interpreter: that after several days talk Oconistoto, Attacullacullah  and Savinouha in behalf of the Cherokee Nation, signed, sealed and delivered an Indenture bearing date the 17th day of March 1775, whereby they granted, bargained, sold, aliened, enfeoffed, released &c confirmed unto Richard Henderson, Thomas Hart, Nathaniel Hart, John Williams, John Luttrell, William Johnston, James Hogg, David Hart and Leonard Hendley Bullock their Heirs and Assigns forever, all that Tract, Territory or parcel of Land situated lying and being in North America on the Ohio River, one of the Eastern Branches of the Missisippi River beginning on the said Ohio River at the Mouth of Kentuckey, Chenosa, or what by the English is called Louisa River, from thence running up the said River, and the most Northwardly fork of the same to the head spring thereof thence a South East course to the top ridge of Powells Mountain, then Westwardly along the ridge of the said Mountain unto a point from which a North West Course will hit or strike the head spring of the most Southwardly branch of Cumberland River thence down the said River including all its Waters to the Ohio River thence up the said River as it Meanders to the beginning &c: as by reference to the Indenture itself which this Deponent subscribed as a Witness and on the back of which where the aforesaid Courses are set forth are written these Words: “Memorandum the within Deed is referred to by Thomas Price in his Deposition Edmund Randolph” will together with several other Things appear: And this Deponent further saith that the Majority of the above mentioned twelve hundred Cherokees were at Wattaugh for three Weeks or thereabouts and all the Chiefs were present at the Conclusion of the Treaty & signing of the Deed: that during this time he did not discover any of the Chiefs, Warriors or any other Indian drunk or intoxicated except one Corn Tassel, a person of no Consequence in the Nation: that the Treaty was held publickly so that every person who chose to attend might distinctly hear what passed that the Indians were particularly cautious in appointing an Interpreter and such other persons, as were necessary for carrying on the Treaty, seeing that they appointed John Vann the King’s Linguist, their Linguist on this Occasion and chose Ellis Harlem, Isaac Thomas, Thomas Benn, a half bred and this Deponent to Watch and see, that a faithful Report was made of every Thing which was spoken: That this Deponent attended the Treaty from the first day of it to the Execution of the Deed: that he at that Time understood the Cherokee Language, so as to comprehend every thing which was said and to know that what was observed on either side was fairly and truly translated:  that the Cherokees perfectly understood, what Lands were the subject of the Treaty, and that the Lands, contained within the Boundaries or Courses, specified in the above mentioned Deed, were actually contracted for by the said Henderson with the Cherokees and disposed of by the Cherokees to him and his Copartners the said Boundaries or Courses having been read and explained at large before the Execution of the Deed: And this Deponent further saith that the said Henderson after Oconistoto, Attacullacullah and Savinouha had executed the Deed on their parts applied to the other Warriors to execute it on their parts also; but was answered that what the three subscribing Chiefs had done, was done on behalf of the Nation: that he saw the Goods and Merchandize which were the Consideration of the purchase delivered to the Cherokees and heard no Murmurs or discontent after the distribution of them; but knows not the amount of their value: that tho’ he hath been acquainted with the Cherokees for about twelve years he hath never heard any of them, except those of the Overhill Towns, claim the sole Right to the Land now in dispute: that Chenesta (a Chief of one of the Cherokee Towns in the middle settlement) was present at the Treaty and claimed no seat in Council, as being entitled to a Voice in the Sale of the Lands; but remained at a distance from the place where the Council sat, and in the Evening after the Execution of the Deed and delivery of the Goods and Merchandize informed this Deponant in Conversation that he, on behalf of the middle Towns, claimed no right to the Land, for that it was an affair of the Overhills, in which they might do as they please: That this Deponent hath frequently heard the Overhills claim the Lands from the Mouth of the great Kanhawah to the Tenessee: That during the Treaty no mention was made by the said Henderson, or any person for him, that the said Henderson, or any of his Copartners were Authorized to treat for the Lands in dispute by or in behalf of the Crown of Great Britain or any Government whatever, but that the Cherokees always understood, that the said Henderson treated for them as an Individual, and that they had conveyed them to him as such: And this Deponent further saith that he read that part of the abovementioned Deed which expresses the Boundaries or Courses of the Lands, thereby conveyed and is certain, that they were inserted and read to the Indians, before the Execution of it: that Attacullocullah resides in the Overhill Towns, is one of their Chiefs and first Councellors, and has equal Authority with any Man in the Nation: that Attacullacullah is advanced in Years, and generally thought to be as well acquainted with the  Claims of the Cherokees to Lands as any person in the Nation: that the Dragon Canoe (one of the Overhill Chiefs) told the said Henderson at the Treaty, that there was a black Cloud hanging over that Country pointing to the North West, adding that it was in the Way of the Tawas, Kickapoos, Piankasees, and Kuskuskoes, when they came to War against the Cherokees, and that they would kill white, as well as red people: that the Dragon Canoe at first hesitated about the disposal of the Lands to the said Henderson, alledging, that the Cherokees had formerly held the Land to the Sea and the white people had encroached upon them almost to their Towns: that the Cherokees maintained themselves by hunting and if they parted with these Lands they should have a great many Goods for them: that he has heard that the Lands Northwest of the great Mountain, lying on the Waters of Cumberland and Kentuckey were once inhabited by the Shawanese who were driven from Augusta, and that the Cherokees brag of having driven them from Augusta and afterwards from those Lands. And this Deponent further saith that one other Indenture bearing date theday of March 1775 was on the aforesaid 17th day of March 1775. Signed, sealed and delivered by Oconistoto, Attacullacullah and Savinouha whereby all that Tract Territory or parcel of Land beginning on the Holson River where the Course of Powells Mountain strikes the same, thence up the said River as it Meanders to where the Virginia line crosses the same, thence Westward along the line run by Donaldson &c. to a point six English Miles Eastward of the long Island to the said Holson River thence a direct Course towards the Mouth of the great Kanhawa until it reaches the top ridge of Powell’s Mountain, thence Westward along the said Ridge to the beginning was conveyed to the said Henderson and his said Copartners in the same manner, with the same Limitations and every Circumstance the same as what took place in the first Deed as by reference to the Indenture itself which this Deponent has subscribed as a Witness, and on the back of which, where the last mentioned Courses are set forth are Written these Words “Williamsburg December the 27th 1776 I do hereby certify, that this is the second Deed referred to by Thomas Price in his Deposition, Edmund Randolph.” And this Deponent further saith that Mannaturiia a Cherokee mentioned at the Treaty, [said] that he had a plantation about the big bone Lick and as it was his place of Abode he did not choose that it should be sold, upon which the great Warrior observed that the old Women would begin to talk when the Boys did: that the Deponent was at the Treaty of  Lochabar in 1770: that he understood, that two Commissioners from Virginia were at that time there who were treating on behalf of Virginia for all the Land which lay on the Western Waters to the Eastward of a Line then to be run reserving the Land lying to the Westward thereof to the Cherokees; that at this last mentioned Treaty the Cherokees hesitated to part with the said land, so lying to the Eastward but became reconciled thereto, when John Stuart Superintendant of Indian Affairs, representing to them the Inconsistency of selling Lands to several persons of South Carolina, and yet refusing so to do to their Father (meaning the King of Great Britain) who wanted to settle his people thereupon. And this Deponent further saith, that of h[is] knowledge he knows that about nine or ten years ago th[e] Cherokees determined to Negotiate for peace thro’ the Mediat[ion] of Sir William Johnson with the Northward Indians: that in Consequence of this Determination, thirty Cherokees, or thereabout, among whom were Oconistoto, Attacullacullah, and Savinouha went to Charles Town in South Carolina, in order to take Shipping for the Northward, taking this Deponent with them as their Interpreter as far as South Carolina: that they actually did take shipping for this purpose that he has been informed that these Cherokees, upon the Accomplishing their business divided into two parties, one intending to return by Water the other by Land: that in the party which was to return by Land Attacullacullah was one: that as Attacullacullah returned homewards down the Ohio he held a treaty with the Shawanese upon the subject of peace at which Treaty the Cherokees, as this Deponent has been informed threw down some Skins, telling the Shawanese, that the Deer from which those Skins had been taken, were killed by them (the Cherokees) for their Food on their Journey, and that the Skins therefore belonged to them (the Shawanese) that this Deponent heard James Branham a half bred who went as Interpreter to the Cherokees, who were to return by Land, laugh at them for their Cowardice in giving up the Skins: that this Deponent knows, that Attacullacullah brought, on his return Home from the Northward, from some of the Indian Nations about Fort Pitt; some of his own Countrymen, who had been made Prisoners: that this Deponent is Confident and certain, that Attacullacullah returned by Land, and that he, and his party did not arrive at Home till three Months, or thereabouts after the Arrival of Oconistoto and his party: that the Cherokees can give no Account of their Original or removal from any Country, but believe that their Nation  have held the Towns and Country, which they inhabit and claim from Time immemorial. And further this Deponent saith not.
Thomas Price
Andrew Lewis of lawful Age being first sworn on the Holy Evangelists of Almighty God deposeth and saith that he was particularly acquainted with the Cherokee Nation for two Years or thereabouts and is also acquainted with the six Nations: that he has heard that a part of the Shawanese formerly lived on Cumberland River, but has never been at the River himself. That he has always understood, that the Shawanese and Delawares have been Tenants at Will of the six Nations, on the Lands claimed by them and has himself heard the six Nations threaten to chastise the Shawanes and Delawares in case of Misbehaviour: that being a Commissioner on the part of Virginia at the Treaty of Fort Stanwix 1768 and obliged before all the treating Indians had assembled to repair to Chiswells Mines to treat with the Cherokees there, he as well as Doctor Thomas Walker at the instance of Sir William Johnston committed to Writing their Opinions of the Boundary between the Northward and Southward Indians: that Johnson informed this Deponent, that he would enquire into the matter from the Sachems and Memorials, at the same Time keeping their Sentiments from the sight of the Indians: that Johnson further informed this Deponent who knew nothing of the Indians Language that upon Examination of the Sachems singly and collectively he had found that the Cherokees had no right to the Lands off the Waters of their Own that is the Cherokee River towards the Ohio, and this Deponent further saith that Col. George Croghan informed Johnson when he was enquiring into matters of Fact respecting said boundary in presence of the Deponent that many years before at a Treaty held at the Shawanese Town on the South East side of the Ohio nearly opposite the Mouth of Scioto between the six Nations and the Ohio Indians and Cherokees, the Cherokees when they came to treat threw down several Deer Skins between thirty and forty at the same time informing the six Nations that the Deer from which they had been taken had been killed by them for their subsistance since they crossed the great Mountain which divides the Waters of the Tenessee from these of Ohio on their land and promising not to kill more on their return than were immediately necessary for food: that this Deponent is convinced that the last mentioned Treaty was held before the year fifty six in as much as in that year the Shawanese removed from their said Towns nearly  opposite the Sciota and have not resided there since: that the lands on Kentucky and Cumberland Rivers this Deponent has further understood belonged to the six Nations: that he hath understood that the Shawanese and Delawares have used to hunt on those Grounds and particularly remembers that in the Month of October of the Year 1773 he himself saw some Delaware familys at the mouth of the Great Kanhawa who said they were returning from those Lands from hunting and also said that there were near three hundred Shawanese Men, Women, and Children, up the Kentucky that summer ahunting: that he hath understood that none but the Tributary’s of the six Nations have ever lived upon any of the Waters which fall into the Ohio on the South East side except on the Waters of the Tenessee or below the Mouth of Tenessee ever since the supposed Conquest of that Country by the six Nations: That he hath never heard that any of the six Nations or any of their Tributarys have settled lower down on the Ohio or on the South East side than opposite the Mouth of Sciota except a part of the Shawanese who were said to have settled on Cumberland River but that he does not know whether the Shawanese were at the time of such their settlement Tributarys to the six Nations: that he hath never understood that the Cherokees owned or claimed any Lands above the Tenessee or its Waters until Stuart […] Donaldsons line run: that as far as he knows or believes the Capital Towns and settlements of the Mohawks, Onandago, Tuscarorah, Cayugas, Oneidas and Senecas lie to the North of Pittsburg but that the towns and settlements of part of the Mingos who call themselves a part of the six Nations lie to the Southward of Pittsburg: that Stewart informed this Deponent that after the reduction of Fort Loudoun the little Carpenter urged to him the said Stewart upon coming to the Banks of Holson River on the South side that he (Stewart) must cross the river before him: that the Country on the other side was the White peoples: that he must conduct him (the little Carpenter) by going before as he (the little Carpenter) had conducted him (the said Stewart) in his (the little Carpenters) own Country: That at the time of this Observation an Army was marching from Virginia against the Cherokees which had Advanced as far as the Dunkard bottom and that a detachment was within a few miles of the Crossing place: that the little Carpenter upon coming up with this detachment which this Deponent commanded informed him that he was much surprized to find any white people there whatever as he never had the least intimation of their approach: that fort Loudoun had been invested some Months and reduced one  Month or thereabouts before the detachment fell in with the little Carpenter and that while it was invested several persons escaped therefrom some of whom came to the Virginia Camp: that from the Overhill Cherokee Towns to the Ohio river at the Mouth of Kentuckey is more than three hundred Miles: that from the mouth of Kentucky down the Ohio to the falls is about seventy Miles: that upon this Deponants upbraiding Stewart in the Year One thousand seven hundred and sixty nine for having agreed in a Treaty with the Cherokees to a line to be run from Chiswells Mines to the Mouth of the great Kanhawa and reminding him of the Conversation with Attacullacullah at Holson replied that had Governor Fauquier sent Commissioners to run a line between Virginia and the Cherokees when he was first applied to, he might have obtained a Line to the mouth of any River or any remarkable place of the Ohio above the Tenessee as the Cherokees cared little or nothing about that Country, but that as Fauquier had treated him with disrespect on this Occasion he was determined to let the Cherokees claim to their Wishes: that Croghan informed this Deponant that Lord Hillsbro’ told him when in England that if the fine Country on the Western Waters was opened he should neither retain his settlers on his Estate in Ireland nor get others to go over to his new lands in Nova Scotia: that he hath frequently heard that the said Henderson &c. have Attempted to erect a Government separate and independant of that of Virginia and believes that the Copy of the Commission hereto annexed is nearly a genuine one.
Andrew Lewis
John Donelson, of lawful Age being first sworn on the Holy Evangelists of Almighty God, deposeth and saith: That in the Month of August 1770. he received an appointment from Lord Botetourt, to be present at a Congress to be held at Lochaber on the 5th day of October in the same year by John Stewart, Superintendant of Indian Affairs in the Southern Department, and the Cherokee Indians concerning the purchase of certain Lands to be annexed to Virginia and to take Minutes of all their Proceedings that the Cherokee Chiefs and a considerable number of Inferior Indians being assembled at Lochaber a treaty was opened respecting the said Purchase. That the great Warrior the prince and the little Carpenter did then openly declare, that the Lands lying on the South East side of the Ohio and below the great Kanhawa belonged to their Nations. That the said Stewart seemed to support this Claim by many Arguments, which this Deponent does not at present recollect. And this Deponent further saith; that after some Time  spent in the Treaty aforesaid, it was agreed between the said Stewart and Cherokees, that a boundary shou’d be run between Virginia and the said Cherokees beginning at Holson River Six Miles above big Island thence running in a direct Line till it should strike the mouth of the great Kanhawa, That the said Stewart, having been informed by Lord Botetourt that this Deponent wou’d probably be appointed Surveyor for running the said Boundary, gave him Cause to vary the same from what had been fixed at the Treaty aforesaid, if any Contract cou’d be Entered into for that purpose, while this Deponent was engaged in running the said boundary, in the presence of Alexr: Cameron, the said Stewarts Deputy. That this Deponant being actually appointed by the President and Council of Virginia Surveyor to run the said Boundary, begun in presence of the Cherokee Chiefs and the said Cameron at the Holson River, six Miles above Big Island to run the same. That in the Progress of the Work they came to the Head of Louisa now Kentucky River when the Little Carpenter observed that his Nation delighted in having their Lands marked out by Natural Boundaries proposed that instead of the line, agreed upon at Lochabar as aforesaid, it shou’d break off at the Head of Louisa River and run thence to the mouth thereof and thence up the Ohio to the Mouth of the great Kanhawa: That this boundary was accordingly agreed to by the said Cameron and this Deponent. That leave having been granted to Virginia by the King of Great Britain to treat with the Cherokees for a more extensive boundary, than that which had been established at the treaty of hard Labour, provided the Virginians would be at the Expence of purchasing the same. The General Assembly Voted the sum of £2500 Sterling for that purpose which sum of £2500 Sterling was accordingly paid to the Cherokees in Goods as a Consideration for the Lands which were ceded by them to Virginia at the Treaty of Lochaber aforesaid. That the House of Burgesses in Consequence of the Vote aforesaid, proceeded to recommend to Lord Botetourt Commissioners to attend on behalf of Virginia at the Treaty of Lochaber, but that Lord Botetourt did not Nominate any of the Persons so recommended. That the said Stewart informed this Deponent that the great Kanhawa was the boundary between Sir William Johnsons Superintendancy and his own: which information was Corroborated by the Copy of the Appointment of the said Stewart to superintend Indian Affairs, which Stewart shewed to this Deponent. That the said Stewart Complained, that the said Johnson had incroached upon his Department, in the Cession; which he obtained  from the six Nations at the Treaty of Fort Stanwix of the Lands, lying South Westward of the great Kanhawa.
John Donelson
Thomas Walker Esquire of lawful Age being first sworn on the Holy Evangelists of Almighty God deposeth and saith that in the Month of April 1750. he named a certain River which he has since understood was at that time called Shawanese Cumberland, That he has often heard that the Shawanese have lived on Cumberland River but at what time he knows not. That the Shawanese and Delawares have been Tenants at Will to the six Nations for near thirty two years past, That the six Nations permitted the Shawanese and Delawares to live under their patronage and protection upon their (that is) the six Nations Conquered Lands, but that he never heard that the Shawanese had lived on Cumberland River by the Consent of the six Nations tho’ at the same time he believed that such part of the Shawanese as lived there had not at that time been taken under the Protection of the six Nations. This Deponent further saith that he hath never heard that those lands or any part thereof of which Attacullacullah and other Indian Chiefs when at his House in the Month of August 1751. observ’d that they never went into them but they ran with Blood have been since included within the Territory of Virginia in Consequence of any purchase made from the Cherokees. That he is acquainted with the Cherokees and six Nations and has often transacted Business with them, That he has always understood, that the lands on the Kentucky and Cumberland River, belonged to the six Nations, as well from Information as by the Deed of Cession made to the british Crown at Fort Stanwix in 1768. in which the six Nations reserved the Liberty of hunting on the said Lands for themselves and such others as they thought proper, that he has been informed, that the Shawanese Delawares and part of the six Nations have actually used the said Lands for hunting. That he never heard that the Cherokees claimed the said lands until sometime after the Proclamation of 1763. when they were Claimed by John Stuart Superintendant of Indian Affairs for and in behalf of the Cherokees. That when he was first acquainted with these Lands he discovered no Inhabitants but perceived Vestisges of Houses. That he has understood it to be the Custom of the six Nations either to Exterminate or expell those Nations whom they Conquer from the Conquered Lands tho’ they some times adopt some of the Conquered into their own Nation and in the particular instance of the Delawares they  took them under protection even after Conquest, that he hath never understood that any Tribe of Indians had inhabited Tenessee River except the Cherokees nor any other Indians the South East side of the Ohio except the Shawanese who live partly opposite to the Mouth of Scioto River partly near the Confluence of the great Kanhawa with the Ohio and partly about twenty Miles below Fort Pitt. That after the reduction of Fort Loudoun Stewart in this Deponents presence informed General Lewis and several others that Attacullacullah upon their Crossing the Holston River when he conducted the said Stewart out of the Cherokee Country told him that he the said Stewart must go before as they passed through the White peoples’ Country as he had gone before during their passage through the Cherokee Country. And this Deponent farther saith that one Croghan an Agent for the British Crown informed him that at a Treaty held at a Shawanese Town near the mouth of Scioto between some of the Chiefs of the Cherokees and the six Nations the Cherokees on coming into the Council House threw down a parcel of Skins telling those of the six nations that they had killed the Deer for food after they had come into their Country and the Skins were theirs (the six nations) that the distance from the Mouth of the Cherokee River to the Mouth of Cumberland is Computed by some to be about Twelve by others about fourteen Miles, that the Charter of King James to the Treasurer and Company of Virginia in the Year 1609 includes all that Territory which Richard Henderson claims. That some Surveys were made of the Lands in dispute for Officers in Consequence of the proclamation in 1763 some time before the first day of October 1774. That this Deponent is induced to believe that the said Henderson hath attempted to erect a Government independent of Virginia from his having seen a Commission said to have been given by him in the style of sole Proprietor of Transylvania to a Justice of the peace and has been also informed that a House of Representatives had been chosen and a Chairman and Clerk appointed; That he hath understood from Authority which he Confides in that the said Henderson hath appointed a Surveyor for his aforesaid Territories. That it is his Opinion that Donaldson’s Line was intended as a Temporary Expedient only, that all the Indians with whom this Deponent hath been acquainted have described the Boundaries, or Limits of Lands between themselves and any other Nation of Indians by natural Marks such as Water Courses [and?] Mountains. That he hath understood that the Cherokees have disavowed the sale of the Lands lying between Cumberland Mountain and the  Ohio, to Mr. Henderson by the Copy of a Letter sent by Andrew Boyd from the Cherokees in Answer to a Letter wrote them by Lord Dunmore: This Deponent also saith that the Indians in the Disposal of their Lands always depute some one or more of the Chiefs, of their Nation to enter into the Contract on behalf of the whole.
Thos. Walker
William Christian of lawful Age being first sworn on the Holy Evangelists of Almighty God, deposeth and saith, that as to his being interested in the Event of the dispute between the Commonwealth of Virginia and Richard Henderson & Company, he has only to say that he has three Warrants from Lord Dunmore for three thousand Acres of Land or thereabouts actually located, near the Falls of Ohio, and on Salt River in the County of Kentucky as appears by the Platts. That before Donaldsons line was run he does not remember to have formed any Opinion upon the property of the disputed Land, but upon the running of that Line, he thought that, it in effect ceded the Land lying below the said Line upon the Waters of Clinch and Hoylsons River and Powells Valley to the Cherokees. That as well, as he now remembers, early in the Year 1774. it was agreed between the Honorable William Byrd, and John Page Esqr. deceased and Patrick Henry Esqr. Inhabitants of this Commonwealth, and this Deponent to propose contracting for some of the Lands so lying on Holston and Clinch River, and Powells Valley with the Cherokees. That one William Kennedy was accordingly appointed to go to that Country and sound the temper of the Cherokees whether they were willing to bring about a meeting and Treaty for such Lands. That the said Kennedy was sent to the Cherokee Nation for that purpose but this Deponent does not recollect what answer he brought back. That this Deponent does not certainly know whether this Scheme of purchasing the said Lands, wou’d have been continued, but it so happened that he and the other partners never met again upon the subject.
Wm: Christian
The deposition of Richard Callaway, as taken in the presence of Mr. Henderson. Richard Callaway, of lawful age, being first sworn on the holy Evangelists of Almighty God, deposeth and Saith: That he is a holder of about 3,000 Acres of land in the county known by the name of Transylvania, 2,000 of which or thereabouts he claims under a deed from Mr. Richard Henderson & Co: that at the time of taking such deed, it was agreed, that the Money, which this Deponent paid in Consideration of the same,  amounting in the whole to about £20. Sterling, should be refunded to him, in case the Title of the said Company thereto should not be established. That this Deponent has the greatest confidence, that upon the event just mentioned the said £20. will be accordingly refunded, and that he therefore conceives himself to be in no manner interested in the dispute between the Commonwealth of Virginia and the said Company. And this deponent farther saith, that he settled in Transylvania some time before, and continued there until the said Henderson went to take possession: that this deponent knows, that the said Henderson sent and carried out a considerable number of settlers into that Country: that the said Henderson hath been at great pains to accommodate such settlers on many occasions, but particularly by furnishing them with ammunition and salt, as their necessities required: that about May 1775 this deponent proposed that a convention of all the settlers should be holden, for the purpose of framing regulations for the better maintaining Society: that one was accordingly holden in May 1775, at which delegates from all the settlements were present, when regulations were made respecting the wanton destruction of Game and such other subjects, as were essentially necessary to be provided for in their infant state without meddling in any manner with a form of Government: that the said Henderson’s assent was to be first obtained, before those regulations became obligatory upon the different settlements: that at the said convention, in Consequence of a power of Attorney for that purpose directed by the Cherokees to Joseph Martin and John Farrar or either of them, livery of seisin of Transylvania was made to the said Henderson & Company in presence of the delegates all of whom, as well as those who represented such people, as had settled there before the said Henderson took possession, as those, who were deputed by such, as settled there afterwards, acquiesced therein: that this deponent being one of the said delegates subscribed the memorandum as to the livery of seisin, and saw all the other delegates do so likewise: that in the fall 1775 a quantity of powder was despatched from Boonsborough, the place of the said Hendersons residence, and within Transylvania, by direction, as this deponent believes, of the said Henderson, to Harrodsburg, a settlement in the same Country; which powder, as this deponent has understood was actually received at Harrodsburg, and was also absolutely necessary for its support: that this deponent being present at the late treaty at long Island remembers to have heard Oconostoto declare by the mouth of his Interpreters, that after he had sold the land to the said  Henderson, he, the said Henderson, would not suffer his, Oconostoto’s people so much as to hunt thereupon, or catch the Cray fish in the branches. And farther this deponent saith not.
Richd: Callaway
The deposition of George Croghan Esquire taken before Abraham Hite and James Wood in pursuance of a Resolution of the Convention of the Commonwealth of Virginia, respecting the Title to the Lands on the Ohio and branches thereof claimed by Richard Henderson Gent. and Company. The Deponent being first sworn on the Holy Evangelists deposeth and saith that in the year 1750 or 1751 he then being trading among the Shawanese at the mouth of Scioto, he saw several Shawanese and Cherokees who had just come over the Alleghany Mountain from the Cherokee Country, on which a Council was called of all the Indians thereabouts, when the Shawanese informed the Chiefs of their Nation who resided at Scioto that they were returned from the Cherokee Nation and had left their Women and Children with several of their young Men at the blue Licks on Kentucky River where they intended to reside and Hunt that Season; then added pointing to the Cherokees; these Cherokees are about forty or fifty in number and have come over with us to solicit you to make up a difference subsisting between them and the Wiandots, there were at the Council several Wiandots Delawares and six Nations. The Cherokees then addressed themselves to the six Nations and requested they might have Liberty to hunt between the Alleghany Mountain and the Ohio for that Season, as they knew the Country belonged to them. At a Treaty held at Fort Stanwix in November 1768. the six Nations in General Council assembled did sell to Sir William Johnston then Superintendant for Indian Affairs all the Lands lying between the Mountains and the Ohio, as low down as the mouth of the Cherokee River for the King of Great Britain’s use when they declared that Country belonged to them they having Conquered the Nations who formerly resided thereon. For further particulars of that Transaction this Deponent refers to the aforesaid Treaty of Fort Stanwix. The Deponent further saith that he never heard the Title of the six Nations to the aforesaid County disputed by any Nation of Indians until a few years ago when a deputation of the six Nations going to the Cherokees Country informed him that the Cherokees had set up a Claim to it, and said that they the six Nations had no right to sell it, and that they were then going to the Cherokee Country in Order to settle that matter; that some of the said  deputation returned by Water to New York, others returned by Pitsburg the spring following and informed him that the Cherokees acknowledged in public Council the right of the six Nations to the aforesaid Country to have been good. And the Deponent further saith that about thirty or thirty one years ago a party of Shawanese headed by one Charlie a Shawanese who had received permission from Monagatootha and the half King, who were fully impowered by the Chiefs of the six Nations for that purpose, took possession of, and form’d a settlement on a large River which falls into the Ohio between the Mouths of Oubache on the West and the Tenessee or Cherokee River on the East side of the Ohio, which River was afterward called and known by the Name of the Shawanese River, and that the distance from Fort Pitt to the Mouth of the Shawanese River is computed to be upwards of one thousand Miles and further this Deponent saith not.
Geo: Croghan
The Deposition of Mr. John Reid of full Age in behalf of the Commonwealth of Virginia sayeth. That he was present at the Treaty held by Col. Richd. Henderson & Co. with the Cherokee Indians at Wataugah in March 1775. and heard the Draging Canoe propose to sell the land above Kentucky to Col. Henderson & Co: which said Henderson refused to purchase alledging the State of Virginia had already bought it. And said it was not that Land he wanted, that the land he wished to purchase was on the South side of the Kentucky. upon which the Draging Canoe withdrew from the Conference which was stopped for that day. The Deponent does not recollect any thing of consequence that occured until the day the deeds were signed by the Indians which was two or three days after the Draging Canoe proposed to sell the land above Kentucky. When Col. Henderson produced the Deeds to be signed by the Indians, They appeared to be uneasy on Account of the number. Col. Henderson informed the Indians there were eight or nine partners in the purchase, And he chose that each should have a Deed least they should be destroyed by fire or Water, upon which the Indians appeared to be more satisfied. When said Henderson presented the first Deed to Oconastota to be signed the Deponant desired said Henderson to read the Boundarys of the land mentioned in it to him which said Henderson refused to do, until the Deeds were signed. The Deponent then observed that it was not generous to get a people to sign a Deed who did not know what was in it upon which said Henderson beg’d the Deponent not to be a means of breaking the Treaty, as he had been at a great deal  of Expence And said after that Deed was signed it should be read, And declared the other Deeds were like that one. The Deponent did not see the Deeds signed, tho he thinks it was and then saw Jesse Banton read some Instrument of Writing to the Indians, which he believes to be the Deed signed by them but was at too great a distance to hear what it contained, nor does he know whether the Deed was interpreted to the Indians, and thinks the Interpreter was present while the Deed or writing was read. On the Night after the Deeds should have been signed the Deponent went with Richard Paris to where the Indians were encamped and was told by said Paris that he understood Col. Henderson had got a deed for the lands upon this River which the Indians knew nothing of and would inform them of it. When the Deponent and said Paris came to the Indians Camps they found the Chiefs almost all drunk and said Paris informed Oconastotas Wife that the Chiefs had given a deed for the Lands upon this River, upon which she appeared to be very uneasy, and went away (as said Paris told the Deponent) to acquaint some of the Chiefs with it. Next Morning the Deponent and said Paris met at Oconastotas Tent and found a number of the Chiefs at it, who, the Deponant saw (as he apprehended) marking out sundry Water Courses which he took to be the main branch of Holsteins River seeing the Great Island laid down and the north Fork with sundry others which the Deponant does not recollect, and thinks they were the branches of Holstein. Said Paris then asked the Indian Chiefs if they had sold Col. Henderson the lands upon them Waters: The Indians replied (as the said Paris inform’d the Deponent) They had not nor would not. The same day sundry of Chiefs met at the place where the Conference had been held, and there informed said Henderson (as the Deponent was told by some of the Traders) that they had not sold the Lands upon these Waters; and had only allowed him a path through them to pass to the Kentucky; that said Henderson then applied to the Indians to allow him a small distance on each side of the Path for hunting to support the People on their way to and from the Kentucky, but does not know whether the Indians agreed to it. The Deponent further saith that he did not see any of the Indian Chiefs intoxicated until said Henderson paid them the Goods for the lands and he understood the Deeds were executed. The Deponent also saith he did not constantly attend at all the Conferences during the Treaty, nor does he know that said Henderson & Co. had any private talks with the Indian Chiefs during the Treaty. The Deponent saith that he does not know the Draging Canoe withdrew or absented  himself from any of the Conferences during the Treaty excepting the time aforementioned. The Deponant also saith that many of the young Indian Men appeared to be much dissatisfied upon the division of the Goods, and set off home the same Night the Deeds should have been signed, And that he was informed one of the Warriors received only one Shirt for his part who said he had sold the land, and he could have killed more Deer in one day upon it than would have bought such a Shirt. That Col. Thomas Hart one of the Company took the Deponent into a House where the Goods designed for the Indians lay and shewed them to him; The Deponent asked said Hart if the Indians had seen the Goods, who, he thinks told him they had, and were well enough pleased with them And further sayeth not.
John Reid.
The Deposition of James Robinson of full Age taken in behalf of Richard Henderson Esqr. & Co. saith That he was present at the public Conferences during the Treaty Richard Henderson & Co. held with the Cherokees in March 1775. That at the opening of the Treaty said Henderson proposed to the Indians to purchase from them the lands lying from the Mouth of the great Kanawa down the Ohio to the Mouth of Tenessee but does not recollect the other boundaries then proposed. Said Henderson then asked the Indians if the lands within the bounds he had mentioned were theirs; the Indians had then some private or low talk among themselves and afterwards told said Henderson that the lands were theirs. Said Henderson then told them if the land was theirs he had Goods there to give them for it: this concluded the first days conference. Upon the second day of the Treaty the Indians proposed to sell said Henderson the land upon the North side of Kentucky, to which said Henderson replied he would not have that land as it was already claimed by the Virginians and if he could not get the lands he asked for he would keep his Goods. Upon which the Draging Canoe got Angry and withdrew himself from the Conference, And the other Indians immediately followed him and broke up the Conference for that day. Some person in hearing of the Deponent told John Williams one of the Copartners not to pay any regard to the Draging Canoe’s going off in a passion as the head men might still be got to sign a Deed privately. Col. Williams replied he wou’d not give any thing for every Indian there to sign a deed unless it was done in open Treaty. When the Indians met said Henderson upon the third day of the Treaty said Henderson told them the Lands he had mentioned before were the lands he had brought his  Goods for; The Indians then by their Talk seemed inclinable to let the said Henderson have some land, but complained the Goods were too few for the number of Persons who were there, and if they gave him up land they hop’d he would consider them at another time. Said Henderson answered they had seen the Goods, and if they gave him the Land he would give them the Keys of the House in which they lay, and he could promise them no more. The Indians then agreed to sell the land as far as Cumberland River and said Henderson insisted to have Cumberland River and the Waters of Cumberland River which the Indians agreed to, after telling said Henderson them were their Hunting Grounds, And their Children who were then growing up might have reason to complain if they sold that lands which Argument they frequently made use of from the time they offered to sell the land below Kentucky also observing it was a bloody Country, and if he went to it they would not hold him by the hand any longer, and must do it at his own risque, and must not blame them if any thing happened to him. On the fourth day of the Treaty, a Deed was produced and read and interpreted Sentence by Sentence to the Indians which was signed by them, also several others which the Indians were told were exactly the same with that which they first signed. The Deponent saith when Oconastota and the Raven Warrior were about to sign the first Deed that John Vann Alias Joseph Vann, took them by the hand and stop’d them from signing and (as the Deponent was informed) told them to take care of what they were about, and it was what they would to sign, but to clear him of it and not blame him afterwards for it which caution the Deponent thinks was given the Indians by said Vann, in order to exonerate himself as he was then Interpreter for the Crown, and not on Account of any fraud or Collusion on said Hendersons part in his bargain with the Indians. Said Deponent thinks the boundarys mentioned in the Deed first read to and signed by the Indians were from the mouth of Kentucky, up the same to Donaldsons line thence along said line to perhaps Cumberland Mountain, thence to the South Branch of Cumberland River including Cumberland and the Waters of Cumberland to the Ohio, thence up the Ohio to the beginning. Some time in the Winter after the Treaty the Deponent saw said Vann, who told the Deponent he understood Henderson & Company claimed more lands than the Indians had given a Deed for, as he understood said Company claimed the land up the Tenessee to within ten Miles of the Cherokee Towns. Richard Henderson asked the Deponent if when he heard John Vann complain about  the Claim made by the Company to near the Cherokee Towns, if he understood the Indians also complained of a settlement being made in Powell’s Valley. The Deponent answered he did not hear Vann or any other person say whether the Indians were satisfied or dissatisfied about the Settlement. The Deponent also saith that Isaac Thomas told him the Cherokees denied altogether their selling any lands to John Carter below the North fork of Holstein; And further saith he knew Oconastota to deny in conversation with Col. Christian the sale of land which the Indians had actually sold and for which he knew him to sign a Deed. The Deponent also saith the little Carpenter told Col. Henderson that they (the Indians sold said Henderson the land from where they then stood to the Kentucky purchase for a path, but does not recollect what extent of Country said Henderson was to have on each side of the Path, for which the Indians signed some instrument of writing but does not recollect whether it was read or interpreted to them. The Deponent saith the Deeds from the Indians to Henderson & Company were signed by Oconastota, the Raven, and he thinks the little Carpenter, the other Chiefs being present. The Deponent also saith he understood the Cherokee Indians were considerably indebted to John Carter for Goods, which the said Carter had formerly sold them, and for which he had no prospect of being paid unless he could purchase a certain Tract of Country from them and that he had promised Goods to pay the Indians for it, over and above what they were indebted to him; that the Indians refused to sell said Carter the lands which he wanted. That Richard Henderson proposed to the Indians to have said Carters books spoiled and he would give them Goods to the value of two thousand weight of leather, on condition they would give him the land he asked for, for a path to the Kentucky purchase, which the Indians agreed to and received from said Henderson the goods provided by Carter for them; that the Indians made a Deed to said Henderson & Co. for the said path way to the Kentucky purchase the bounds of which is not known to the said Deponent, who has since been informed by said Carter, that he said Carter had a deed made to him by said Henderson out of the Indian Deed for the path way. The Deponent thinks for all the lands said Carter wanted he purchased from the Indians; and further saith not.
Jas: Robertson
Isaac Shelby, of lawful Age, being first sworn on the holy Evangelists of Almighty God, Deposeth and saith That this Deponent has made several Entries for Lands in Mr. Henderson’s Office, but  does not conceive himself to be in any manner interested in the event of the dispute between the Commonwealth of Virginia and the said Henderson. That in March 1775. this Deponent was present at a Treaty held at Wattaugha between the said Henderson and the Cherokee Indians; that the Deponent there heard the said Henderson call the Indians when the Deed by which the said Henderson now claims was going to be signed, and desired that they would attend to what was going to be done; that this Deponent believes the Courses in the said Deed contained to be the very Courses which the said Henderson read therefrom to the Indians and were interpreted to them. That the said Henderson took the said Deed from among several others lying on a Table, all of which appeared to this Deponent to be of the same Tenor with that which he read. That at the time of this Treaty one Read who was there and suspected that the said Henderson intended to purchase some Lands which He himself had his Eye on, desired the said Deed to be read before it was signed, which was accordingly done and the said Read objected not thereto. That being present at the late Treaty at Long Island this Deponent remembers to have heard Occunastoto or the Tassell, (but which he does not recollect) say that ever since he had signed the Paper to Mr. Henderson He was afraid to sign one, and that Mr. Henderson ever since He had signed the Paper deprived Him of the privilidge of catching even Crawfish on the Land; That this Deponant was present at the Time of signing the said Deed at Wattaugha when every thing was conducted fairly on the part of the said Henderson, who after signing desired the Indians to go and take the Goods which he designed for them. And further the Deponent saith not.
Isaac Shelby
Nathaniel Gist of lawful Age, being first sworn on the holy Evangelists of Almighty God deposeth and saith That about ten Years ago being accustomed to hunt on green River, which lies between Kentucky and Cumberland Rivers, this Deponent has taken notice of Traces of the Country thereabouts, having been inhabited at some great distance of Time before, but that it was then deserted, That at the Treaty at Loggstown about twenty years ago this Deponent was informed by one David Hendricks, that he the said Hendricks had been captivated by a party of Taawas as he was going to or returning from (but which this Deponent does not recollect) the blue Licks, where some Shawanese Towns were settled. That this Deponent being present at the said Treaty remembers to have heard an application made by the Commissioners  on the part of Virginia, to the six Nations for the sale of Lands on the South East side of the Ohio, but that the six Nations replied that they could not dispose of the same without the consent of the Shawanese King, for that they the six Nations had given those Lands to the Shawanese to hunt upon. That this Deponent never knew nor heard that the Country between the Ohio and Tenessee Rivers was ever occupied by any other Nation except the Shawanese who as He has understood resided at the blue Licks aforesaid, but used all the said Country for hunting Grounds, and that He has been informed that the Cherokees hunted thereon by the permission of the Shawanese, about the Time of the aforesaid David Hendricks being made Prisoner. That this Deponent remembers to have heard at the aforesaid Treaty the half King say (who subscribed the said Treaty on behalf of the six Nations and who was acknowledged by the Chiefs and others of the six Nations, who were then present to have been appointed by their Countrymen to preside over the Tribes, which were settled from the head of the Ohio down to the Shawanese Towns, and also to Act for the six Nations and the said Tribes at the said Treaty) that the Country between the great Mountain and the Ohio from Loggstown to the Mouth of the Tenessee belonged to the six Nations, that in the year 1754. the Deponent heard Tiftoe who was the head Man of the upper Cherokee Towns, and a chief of the Cherokee Nation tell one Stallnicker at the said Stallnickers House on Holstein River that He Tiftoe had no right to give him leave to hunt on the other side of the great Mountain, but that any where on this side, he might hunt, as he cou’d give him Liberty so to do, as the lands on this side belonged to the Cherokee nation. That at the Time of Donaldsons running this Line this Deponent being at Blooms’s on Holstein heard the Couwee Warrior, who was the first in the deputation of the Cherokees to see the line between North Carolina, and the Cherokees as far as Holstein say That He the Couwee Warrior had nothing to say as to giving a right to hunt on the other side of the great Mountain, but that all he minded was his own side meaning the side on which the Warrior then was. That this Deponent understood from this Observation of the Couwee Warrior, that the Lands on the other side of the great Mountain did not belong to the Cherokee Nation; that in the Spring 1776 this Deponent being present at a Council of the Cherokees held at Chote the place where that Nation usually held their grand Councils, heard Occunostoto; the King and head Warrior of the Cherokee Nation tell Cameron and Stewart, who were Agents for Indian Affairs on behalf of the  King of Great Britain, that Mr. Henderson had sent for Him Occunostoto, to Wattaugha to treat for the purchase of the Lands on the other side of the great Mountain, that he Occunnostoto, replied to him the said Henderson, that the Lands on the other side of the great Mountain were a dark place, and advised the said Henderson not to go thither, as he wou’d probably be cutt off by the Enemy; that upon his Occunnostoto’s disclaiming, that the Cherokee Nation had any right to those lands the said Henderson urged him to sell whatever right the Cherokee Nation might have to the same; that Occunnostoto at the same time added, that the said Henderson had applied to him frequently to purchase some of the Cherokee Lands for a road from the Great Island to Cumberland Gap, but that he Occunnostoto always told Him in Answer that He reserved those Lands for his hunting Grounds and never wou’d part from them. That the Raven and Tassell two Chiefs of the Cherokee Nation, at the same Council declared that they knew what Occunnostoto observed, as is above mentioned, to be true; that at the late Treaty held in July 1777 at Long Island, where, as this Deponent believes all the Commissioners were present, but particularly as he remembers two from Virginia to wit, Colonels Christian and Preston, and one from North Carolina, vizt: Mr. Lanier, Occunnostoto repeated what is above said to have been related by him at the great Council of Chote, respecting the said Hendersons urging him to sell the Cherokee Lands for a road as aforesaid, and also the same Answer, as is above declared to be what He replied to the said Henderson. That upon Occonostoto being about to relate at the Treaty in 1777, what He did as is just mentioned, concerning what passed between Him, and the said Henderson, called upon the Chiefs and Interpreters who were present to set him right if He should say any thing which was wrong. That the Chiefs and Interpreters after Occunestoto had finished, confirmed what He had related; that at the said Treaty in 1777 the abovemention’d Cherokee Chief called the Tassell when He was going to subscribe the Deed by which the Line which is now to be run between the Cherokees on the one part, and Virginia and Carolina on the other was ceded, declared that tho’ He cou’d safely rely upon those with whom he was then treating that his hand always trembled whenever He put his to a paper ever since He had been imposed upon as he had been by Mr. Henderson. That this Deponent supposed that the Tassell alluded in this last observation to the Deeds under which the said Henderson now claims. That this Deponent did not himself at the treaty at Loggs Town,  nor at any time since understand the public Talks of the six Nations, but that what he relates as having been said by the six Nations, this Deponent heard interpreted to the Commissioners by one Andrew Mentieur [Montour] who was one of their Chiefs and a public Interpreter and also by other public Interpreters. That what this Deponent has said respecting the Treaty at Chote, he heard interpreted to Cameron and Steward by one George Lowry a public Interpreter. That what he has said respecting the Treaty at Long Island he heard interpreted to the Commissioners by Joe, commonly called John Vann and Charles Murphy two public Interpreters, but that this Deponent did not at the said Treaties of Chote and the long Island understand enough of the Cherokee Language to comprehend the public Talks there. And further this Deponent saith not.
N: Gist
The Deposition of William Cocke of full Age in behalf of Richard Henderson Esqr: & Co. saith That Col. Richard Henderson proposed to sell the Lands upon Kentucky purchased by him from the Cherokee Indians, to the first Adventurers at twenty shillings sterling per hundred clear of all Fees or Expences; The Deponent saith he was himself one of the first Adventurers with said Henderson and remained as such about five Months, in which time an entry Book was opened for those that chose to enter Lands; that said Henderson gave public Notice to the Adventurers to come in and enter their lands, at the same time acquainting them that those who enter’d lands first should have the preference: The Deponent believes the entry Book was kept fairly and impartially. The Deponent also, saith that he purchased and paid for five thousand Acres of land upon the terms proposed to the first Adventurers, and believes he was indulged to purchase so large a quantity when others were permitted to enter only five hundred Acres on Account of his Services in clearing a road to Powell’s Valley and when a number of the Adventurers were returning from Kentucky some of them wounded by the Indians his Undertaking to carry an express from said Henderson to Capt. Daniel Boone upon Kentucky. Shortly after the Arrival of the Deponent at Kentucky about the 20th of April 1775 there was a Town or settlement made by the Adventurers called Saint Asaph; Harrodsburg and Boonsburgh being settled some time before. Sometime after it was recommended or ordered (he is not certain which) by said Henderson to the Inhabitants to elect Representatives; that about the last of May a Convention met but does not know whether it was by Col. Henderson’s  appointment or only agreed upon among the people and their Representatives, with the approbation of said Henderson. That the Convention insisted said Henderson should not raise the price of the Land above three pounds Sterling per hundred Acres which he alledged he had not power from the Company to agree to, but said it was his opinion it would not be so much; That in the time the Convention sat the Deponent in private conversation with said Henderson and Mr. Luttrell told them he thought the Company might make very ample fortunes by selling the Land at twenty shillings Sterling per hundred, And the people appeared very uneasy at the uncertainty of the price the said Henderson & Co: might in future have for the Lands, as there was a prospect of its raising. The Deponent saith that he and a number of the Adventurers was informed by said Henderson at their first setting out to Kentucky that he expected the price of the Lands would be raised after the first year and that it was generally expected by the Adventurers, and this Deponent often heard said Henderson say in a public manner that he expected the price of the lands would be raised but did not know how much it would be as the Company had not agreed among themselves to what price it would be raised. This Deponent further saith that their civil and Military Officers were appointed by said Henderson but knows of none before the Convention met and thinks that power was given the Company by the Convention, that by Agreement the said Henderson & Company were not to be elected as members of the Convention but had a right to open the Sessions by laying before them the business of the Country and to put a negative on all laws that might be made. The Convention reserved to itself the right of Adjournment and thinks if the Members did not meet according to appointment then the said Henderson & Company had power to call them together. The Deponent saith that said Henderson produced the Deed from the Indians for the Kentucky Country, to the Convention, upon which an endorsement was made and livery of Seisin given by John Farrar who was empowered by the Indians to give the same by the delivery of a Twig and Turf, and the endorsement of such livery was witnessed by all the members of the Convention present. The Deponent saith that he knew James Harrod who settled the Kentucky the year before said Henderson went out to enter lands with said Henderson and the said Harrod informed the Deponent that he paid the said Henderson a Dollar saying at the same time it was the first money paid him in the Country for Land. The Deponent also saith he did not hear any of the Adventurers Complain that  said Henderson had deceived them by promising them Lands at a lower price before they left home, than he would sell them for when they arrived at Kentucky but has since his coming home heard people complain that said Henderson had raised the price of the land from twenty shillings to fifty shillings (the price for the ensuing year) and has heard them say they expected it would be raised to five pounds and when the Country would be settled they did not doubt but it would be fifty pounds. And further this Deponent saith not.
Wm: Cocke
The Deposition of James Gilmore of full Age in behalf of the Commonwealth of Virginia saith That he went to Kentucky in the year 1775 also in the spring 1776 and that he heard no Complaints against the manner Richard Henderson & Co. kept their Land Office the first year. The Deponent was there in year 1776. There was a general Complaint among the People in regard to the Validity of said Hendersons & Co. Titles to the lands. That the People also complains John Williams one of the Copartners who kept the land Office in 1776 knowingly suffered two or more Entries to be made on one and the same piece of land. And this Deponent further saith not.
James Gilmer
The Deposition of John Lowry of full age, taken in behalf of the Common Wealth of Virginia, saith That he was at the Treaty held by Richard Henderson & Company with the Cherokees in March 1775. and at the beginning of the Treaty heard the Indians propose to sell said Company Lands upon the North East side or above new River which said Henderson refused to purchase but does remember his reasons for doing so. The Indians then proposed selling some lands between Kentucky and new River which said Henderson also refused to purchase saying the Virginians had already bought it. Said Henderson then inform’d the Indians where the lands lay [which] he wanted to purchase, which was from the mouth of [Kent]ucky some distance down the Ohio, but said Deponent does not remember how far. The Deponent saith the Indians appeared unwilling to sell the lands which said Henderson told them he wanted to purchase and desired said Henderson to return home; and they would look to the Virginians for the price of the Land, which they sold them above Kentucky, also telling the said Henderson the Country which he wanted was of Great Service to them as hunting Ground and that they looked upon their Cattle or Game in it to be as beneficial to them as the tame Cattle were to the white People. The Deponent saith the Indians agreed to sell the land to  said Henderson & Co. which they wanted to buy, but does not know the boundary thereof nor is he certain whether he heard them, tho he thinks its probable he did as he was present at the Treaty. The Deponent does not recollect any other thing of Consequence that occurr’d until the Deed came to be signed which was done publickly. When the Deeds were produced for signing, Vann the Interpreter said something to the Indians, which said Henderson objected to desiring the said Vann might not say any thing but what he said Henderson understood; to which said Vann replied he came there to oppose the said Henderson and he would do it; said Henderson then told said Vann he did not regard any opposition he could make him. Vann then told said Henderson he had spoke to the Indians to clear him to their Father Stewart that he might not be blamed for their selling the Land. After the Deeds were signed by the Indians for the Kentucky Country, said Henderson then told the Indians he had bought the Land on Kentucky from them, and he had yet no path to it. The Draging Canoe then told said Henderson he had all the Country from there to the Kentucky purchase for a path but does not recollect that a Deed was given by the Indians for it, nor any Valuable Consideration given to them in lieu thereof. The Deponent also thinks the Goods the said Henderson & Co. had at the Treaty were to be given the Indians for the Kentucky purchase. The Deponent saith he does not remember to hear any thing said during the Conferences of an Eastern boundary to the Kentucky Purchase And further saith not.
John Lowry
The Deposition of Samuel Wilson of full age taken before Arthur Campbell, and William Campbell Gent. Commissioners appointed by the General Convention and General Assembly of Virginia to take depositions relative to a purchase of Land made by Richard Henderson Esqr. & Co: within the limits of Virginia which deponent being first sworn on the Holy Evangelists deposeth and saith That he purchased a Tract of Land lying on the North side of Holstein River on the Big Creek in a place call’d Carter’s Valley from Col. Richard Henderson for which the Deponent has paid twenty pounds ten shillings but in case the said Henderson & Co. should not be able to make a Title to said Land the deponent does not doubt but they will repay him the Money and would be satisfied therewith. The Deponent saith that he is not otherwise interested in the purchase of the Land made by the said Henderson & Co. from the Cherokees. The Deponent farther saith he was present at all the  public Conferences during the Treaty with Henderson & Co: and the Cherokees at Wattauga in March 1775. concerning the purchase of certain Lands lying upon the South side of Kentucky but does not know the other boundary lines. The Deponent saith that at the Commencement of the Treaty the Cherokees proposed to sell the Lands upon the North side of Kentucky which said Henderson & Co. refused to purchase alledging that the Colony of Virginia had already bought them. The Deponent farther saith that after the Cherokees sold the said Henderson the land below Kentucky they sold the Land from where they then stood unto the former purchase. The Deponent also saith, that the Indian Chiefs appeared to be perfectly sober during the treaty and that he did not see any spiritous Liquors given to them during the Conferences; and that the Chiefs appeared to be satisfied upon the Receipt of the Goods given them for the Lands which they sold to the said Henderson & Co. The Deponent farther saith that he saw Occonastoto and the Raven Warrior sign a Deed to said Henderson & Co: for the Lands aforementioned and believes it was also signed by others of the Chiefs. The Deponent also saith that when said Henderson & Co. proposed purchasing the lands below the Kentucky the Draging Canoe told them it was the bloody Ground and would be dark and difficult to settle it. The Deponent also saith that he did not understand the Cherokee Indians alledged the said lands were claimed by other Nations, and that they sold them as the proprietors thereof. The Deponent farther saith that he can neither write nor read Writing, and any thing he knows of the Indians talks in the Conferences was by the Interpreter John Vann. The Deponent also saith that sundry Indian Traders Ellis Harlim, Isaac Thomas, Edward Rogers, Tom Ben, Richard Paris and Thomas Price who appeared to understand the Cherokee Tongue were present at the Conferences and that the Indians seemed to design them as a Check upon Vann in case he should not interpret their Talks justly. And this Deponent farther saith not.



his



Samuel
+
Wilson



Mark



The Depositions of the following Persons taken at the House of Mr. John Ormsby in Pittsburgh this tenth day of March 1777. agreeable to Notice given Col. George Morgan Agent for the Indiania Company, before James Wood and Charles Simms pursuant to a resolution of the honorable the Convention of Virginia  appointing them Commissioners for collecting Evidence on behalf of the Commonwealth of Virginia, against the several Persons pretending to claim Lands within the Territory and Limits thereof under Deeds or purchases from Indians. The Deponents being of full age and first sworn on the holy Evangelists, in the presence of the said Morgan, Mr. John Gibson and Mr. Thomas Smallman Members of the Indiania Company. Previous to the taking of the Depositions Mr. George Morgan acknowledged himself to be a Member of the Indiania Company and that he was appointed Agent to that Company but that he did not think himself authorized as the representative of the Proprietors to appear in defence of their Title, and at the same time inform’d the Commissioners that he had put an Authenticated Copy of their Grant from the six Nations, into the Hands of John Harvie Esqr. one of the Commissioners appointed to take Depositions respecting the said Grant, sometime in the fall of the Year 1776 desiring that the same should be admitted to Record in the state of Virginia, which Mr. Harvie promised should be done, Thomas Walker Esqr. (one of the subscribing Witnesses to the Grant, and who was one of the Commissioners on behalf of Virginia at the Treaty of Fort Stanwix) then being in Pittsburgh.
Major Edward Ward deposeth and saith that in the beginning of the Year 1754. William Trent Esquire was appointed by Governor Dinwiddie of Virginia, Captain of a Company to be raised, of which this Deponent was appointed Ensign by the said Trent: who assembled the Chiefs and deputies of the six Nations and requested of them permission to erect a Trading House at the Junction of the Alleghany and Monongahela Rivers, to carry on a free and open Trade with the six Nations and their dependants; which was granted by the said Deputies with this restriction, that he was to form no settlements or improvements on the said Land, but on the Contrary to evacuate the same when required by the six Nations. After which the said Capt. Trent inlisted a number of Men not exceeding thirty three, and proceeded to erect a Fort at the place before mentioned. That on the 17th of April following and before the Fort was nearly compleated, this Deponent who commanded in the Absence of Capt. Trent, was put to the necessity of surrendering the possession to a superior number of Troops Commanded by a French officer, who demanded it in the name of the King of France, at which time the half King and a number of the six Nations in the English interest were present. This Deponent further saith that in the Year 1752 and before his surrender to the French   there was a small Village Inhabited by the Delawares on the South East side of the Allegheny River, in the neighbourhood of that place, and that old Kittaning on the same side of the said River, was then Inhabited by the Delawares that about one third of the Shawanese Inhabited Loggs town, on the West side of the Ohio, and tended Corn on the East side of the River and the other part of the Nation lived on the Scioto River. That the deputies of the six Nations after the Surrender joined the Virginia Forces commanded by Col. George Washington, who was then on his March at the little meadows and continued with him in the service of Virginia till after the defeat of Monsieur La Force and a party of French Troops under his Command. And the Deponent farther saith that subsequent to the defeat of Colo: Washington at the great meadows, the Shawanese, Delawares many of the Western Tribes of Indians, and an inconsiderable number of the Seneca Tribe, one of the Six Nations joined the French and prosecuted a War against the Frontiers of the States of Virginia, Maryland and Pensylvania, till the conclusion of the peace with the Indians in the year 1759. but that he ever understood the Body of the six Nations continued the firm Friends of the English. That in the year 1756 an Expedition was prosecuted from Pensylvania against the Kittanning a Town inhabited by the Delawares on the South East side of the Alleghany River, which was destroyed, a small number of Indians killed and the remaining part drove from this side the River, where they never after took possession by renewing their settlements to his Knowledge but on the contrary he understood they removed further to the Westward. The Deponent further saith that after the Evacuation of Fort Duquesne by the French on the approach of the British Army in the Year 1758 General Forbes by one of the deputy Agents for Indian Affairs made a requisition to the Chiefs of the six Nations for permission to reestablish a Fort at the same place for the purpose aforesaid and to prevent the French from returning which was granted, a Fort erected and garrisoned which continued in the possession of the british Troops till the Year 1772, when it was evacuated by them and taken possession of by the Deponent, who occupied the same till taken possession of by Major Connelly in 1774, with the Virginia Militia. That in the Year 1759 General Stanwix called a Council of the six Nations, Shawanese, Delawares, and other Western Indians, when the General by the deputy Agent inform’d the Indians assembled that he was then going to erect a strong Fort, and asked the permission of the six Nations for that purpose, which was granted upon a promise  of a fair and open Trade, and a reservation of the right of the Lands to the Six Nations, and that it should be abandoned at any time when required by them. After which and in the year 1762 several settlements were formed by Emigrants from the different parts of America by Permission of the Commanding Officer for the purpose of accommodating Travellers on the public Roads. That a settlement and improvement was formed about four Miles above the Fort on the South East side of the Alleghany River by Colo. Croghan in consequence of a Grant from the six Nations. The Deponent being asked by Mr. Morgan, whether the Representatives of the Crown have not upon all occasions acknowledged the six Nations to be the sole proprietors of the Lands on the Ohio previous to the Treaty at Fort Stanwix in 1768, Answers that as well the Representatives of the Crown as the Superintendants and Commissioners from the Colonies for Indian Affairs have always uniformly acknowledged it. And being further asked what Commission he bore at the reduction of Kittaning and whether it would have been in the power of the Detachment who destroyed it to have retained the possession at that time? Answers that he commanded a Company, and that he does not conceive it to have been practicable to keep the possession. That it was judged expedient by the Commanding Officer to retreat in a few Hours, which was precipitately complied with. And being further asked whether he ever knew of any Engagement between the six Nations, and the british or American Forces on or near the Lands in Question, or whether the six Nations were ever conquered by either of them? Answers not to his knowledge. And being further asked by the Commissioners if he was acquainted what Indians composed the Party which attacked and were defeated by Colo. Boquet in the year 1763? Answers that he has heard that a few of the six Nations of the Seneca Tribe joined the Delawares and Shawanese, but does not know it of his own knowledge. And being further asked by Mr. Morgan whether the six Nations ever surrendered or transferred their right to the Lands in question except at Fort Stanwix in 1768. Answers that he never understood that they had Except their Grants to Colo. Croghan and himself. And the Deponent being further asked whether he knows of any settlements being formed within the Bounds of the Indiania Grant before the Year 1768? Answers that he does not, he being an Inhabitant of Pensylvania at that time. The Deponent being farther asked by Mr. Morgan what Troops they were who took the Kittanning at the time beforementioned? Answers they were part of the first Pensylvania Regiment under the Command of Colo. Armstrong and no others.
Edwd: Warde

Richard Antis deposeth and saith that in May 1767 he settled and improved a plantation on the Monongahala River two Miles below the Mouth of turtle Creek, by permission of the Commanding Officer [at] Fort Pitt, that he has continued and now is in possession of the same and that his settlement was distant from the Pensylvania road about two Miles and on Braddocks Road. Being asked by Mr. Morgan if he knew of any settlements made between Grave Creek and the little Kanhawa, answers that he does not, that he never was there in his life. Being farther asked if he knew of any Settlements made on the West side of Monongahala before that time. Answers he was not acquainted with that Country at that time and does not know of any. The Deponent farther says that Conrad Winemiller, Philip Whitzell and Peter Ralliter settled Lands near him at the same time he made his settlement.
Reinhard Andes
William Powell deposeth and saith that he settled and improved a plantation on Turtle Creek by permission of Col. Reed the Commanding Officer at Fort Pitt, before November 1768. That he has Continued and now is in Possession of the same. The Deponent being asked by Mr. Morgan whether he knew of any settlements being made between the River Monongahala and Little Kanhawa prior to November 1768? Answers that he does not know of any, being a Stranger to that part of the Country.



his



William
X
Powell



mark



William Elliot deposeth and saith that he settled and improved a plantation about seven Miles from Fort Pitt, on the public Road at a place called the Bullock pens, in the year 1766. by permission granted by Col. Reed the Officer commanding at Fort Pitt, which bears date the 29th day of August 1765. That he has continued and is now in possession of the same, that he knows of the following Persons being settled in his Neighbourhood before the year 1768. vizt. Thos. Small, Eneas Mckay, Alexander McGregor, James Royal, Devereux Smith and Jasper Tubbs, and that he understood they were permitted by the Commanding Officer in the same manner. That the several improvements above mentioned are said to be within the Bounds of a Grant from the Indians to Colo. Croghan and are claimed by him.
William Elliott
Simon Girty deposeth and saith that while the French were in possession of Fort Duquesne, he was made Prisoner by a party of Delawares, Shawanese [and French], that he was carried to Kittanning which was then inhabited by Delawares or Muncys, after  which he was delivered to the Senneca’s one of the Six Nation Tribes where he continued a Considerable time. That he always understood that the party who defeated Colo: Grant consisted of French Wiandots, Senneca’s, Delawares Shawanese and Ottowas and that he heard that Heashota was with them. The Deponent further saith that the Party which defeated Capt. Bullitt consisted of about fifty five Indians and French, a majority of which were of the Senneca Tribe and the Deponent further saith that he heard Hiashota acknowledge that he was in the Engagement and commanded, when the Attack was made on Colo. Bouquet. The Deponent further saith that he never understood the Indians returned to this side the Allighany River or formed any Settlements after the Kittaning being destroyed and that he has been informed it is not Customary for Indians to resettle a Town after being destroyed by an Enemy or deserted on any other Occasion. The Deponent further saith that he does not know of any settlements being made between the mouth of Monongahala and the little Kanhawa till after opening the Pensylvania Land office.
Simon Girtey
Thomas Girtey deposeth and saith that he was made a Prisoner by a party of Indians most of whom were Delawares. That he Continued at the Kittaning till it was destroyed by the English, that the Delawares removed to the other side of the River and never returned after the Kittaning was destroyed to his Knowledge. That he does not know of any settlements being made within the Indiana Grant before the Year 1768.
Tho. Girtey
Colo: William Crawford deposeth and saith that his first acquaintance with the Country on the Ohio was in the Year 1758, he then being an Officer in the Virginia service. That between that time and the Year 1765 a number of settlements were made on the public Roads in that Country by permission of the several Commanding Officers at Fort Pitt. That in the fall of the Year 1765. he made some improvements on the West side of the Alleghany Mountains, in the spring of the year following he settled and has continued to live out here ever since. That before that time and in that year a considerable number of settlements were made he thinks near three hundred without permission from any commanding Officer, some of which settlements were made within the Limits of the Indiania Company claim and some others within Colo: Croghans. [From that] Time to the present the people continued to imigrate to this Country very fast. The Deponent being asked by Mr. Morgan if he knows the names of those who settled in the Indiania Claim in the Year 1766 and on what Waters? Answers that Zachel Morgan,  James Chew and Jacob Prichett came out in that year and was informed by them that they settled up the Monongahela, that he has since seen Zachel Morgans plantation which is on the South side of the line run by Mason and Dixon, and that he believes that to be the first settlement he made in this Country, and always understood the beforementioned Persons lived in his Neighbourhood, but that he himself was never within the limits of the Indiania Claim until the year 1771. or about that time. The Deponent being asked by Mr. Morgan if he knew or ever heard of any settlements besides those beforementioned being made in the Indiania Claim prior to the Treaty at Fort Stanwix? Answers that he understood James Booth settled there before that time but does not know of any others. Being farther ask’d if those settlements were not made contrary to orders of Government? Answers that all the settlements made to the Westward of the Allegheny Mountains at that time were contrary to the orders of Government. The Deponent being farther asked by Colo: Morgan if he knows what Troops took the Kittaning in the Year 1756. Answers that he always understood they were Pensylvania Troops Commanded by Colo. Armstrong. The Deponent being asked by the Commissioners, if he is acquainted with the settlements made within the Indiania and Colo. Croghans grants, and if any Surveys have been made therein by virtue of Warrants or orders of Council and whether there has not been many Transferances made of Lands within said Grants? Answers that the lands within the Limits of Colo. Croghans grants are thickly settled but except on the Mongahela River and middle Island Creek there are but few settlements on the Indiania Claim that he knows of. That he knows but of three Surveys made by Warrant, or orders of Council of the Government of Virginia within Colo: Croghans Grants but a number were made by virtue of Warrants from the Government of Pensylvania. That two Warrants under the Proclamation of the year 1763 are laid within the limits of the Indiania Claim, but no Surveys that he knows of were ever made. And that many transferances have been made of Lands within said Grants. The Deponent being asked by Mr: Morgan if he was acquainted with the quality of the lands in the Indiania Claim? Answers that he is well acquainted with the Lands and he thinks Nineteen twentieths of it is very bad. The Deponent being ask’d if any entries were made with the Surveyor of Augusta for Lands Westward of the Allegheny Mountain Answers that upwards of two thousand were made with him and Colo: Dorsey Pentecost, a number of them for lands within the before mentioned Grants which Entries he transmitted to Mr.  Thos: Lewis Surveyor of Augusta County pursuant to his directions, none of which Entries were made before the year 1775 or in the month of December 1774. The Deponent being farther asked by the Commissioners if he knows that the Indiania Company or Colo. Croghan ever ascertained the Boundaries by surveys, Answers that he does not know that the Indiania Company ever made any Survey of their Lands. That Colo: Croghan made a Survey of his Lands on Raccoon Creek in the Year
W: Crawford
Joseph Nicholas deposeth and saith that in the Year after Braddocks defeat he was made Prisoner by a party of Indians consisting of Shawanese and Delawares by whom he was delivered to the Cayugas one of the six Nation tribes where he continued seven years and upwards, that within the said time he knew several of the said Tribes go with other parties against the Settlements, and that he saw several small parties of the Seneca Tribe on their way to War against the Inhabitants, that it was always denied by the Chiefs of the six Nations that [they] were at War with the White people, but that he knows the Contrary in the Instances above mentioned. The Deponent being asked whether he ever knew any number of real Cayugas go to war against the white people? Answers that the Cayugas were greatly mixed with other Nations, but that the parties above mentioned spoke the Cayugas Language and resided in that Nation.
Joseph Nicholas
The deposition of Charles Robertson, relative to a certain Claim (by virtue of an Indian purchase) of Richard Henderson & Co: to a certain Tract of Country accounted to be within the Chartered boundary of the Commonwealth of Virginia. He the said Charles Robertson deposeth and saith That [he] was at the Treaty held at Watauga between the said Richard Henderson & Co. and the Cherokee Indians in March 1775. and believes he heard every public Talk that was delivered by the parties. That as to the Treaty or Conferences being held fairly and openly the Deponent frequently took notice that both Colo. Henderson and the Indians would always cause to be present the white Men and Indian half breeds who understood both Languages as a Check upon the Interpreter, lest he should mistranslate, or leave out through forgetfulness any part of what either party should speak; and saith that he believes the treaty was held fairly and openly but does not remember the whole of the boundary altho’ he believes the Indians understood all that was said by the said Henderson. That he does not remember the bounds of the lands proposed to be bought, only that it joined the Ohio, and  in them was mentioned something about the Head Springs of Kentucky and he believes of Cumberland, and that ‘tis his Opinion it was to keep the dividing Ridge between Cumberland and Tenase. That there was eight or nine different pieces of writing signed by the Indians who were told that the reason of their being so many was that there was so many different Partners in the Company and that each must have one for fear one should be destroyed and that every one might know where his Land was. That none but one of them was read to the Indians. Colo. Henderson told the Indians these Writings were all alike word for Word (and no one was hindered from reading them but does not know that any person did read them) and that they might have them all read if they chose it, to which they said they did not want them read. He does not know how many Indians signed these Papers, but he understood it was done by Consent of the whole as he did not hear any particular one make an objection. The Deponent frequently tried to count the number of Indians which he could not do exactly but from his best observations there was about one thousand in all counting big and little and about the one half of them were Men. He did not understand there was any more than one principal Man behind called Judges Friend who he understood had sent Word that what the other Chiefs agreed to he would abide by. On the second day of the Treaty the Draging Canoe went out displeased on hearing the proposals of the said Henderson as to what Lands he wanted to purchase because (as the said Indian said) the white people wanted too much of their hunting Grounds. On the first day of the Treaty the Indians offered to give up some Lands which they said Col. Donelson had agreed to give them five hundred pounds for and had not paid them but Colo. Henderson said it would not be worth his while to talk about buying that only as he had a House full of Goods for them and should be at yet greater Expence for Beeves and rum to entertain them upon. That towards the close of the Treaty when the Indians seemed like complying with Col. Henderson’s proposals the said Henderson told the Indians there was land between them and his Country. He did not love to walk upon their Land. That he had more Goods Guns and Ammunition which they had not yet seen. After this something was said concerning Carter’s Books being destroyed. The Draging Canoe in some part of the Treaty said there was bad people both of his Nation and the Whites. That there was a dark Cloud over that Country. He could vouch that his own Countrymen would not hurt him but was afraid the Northern Indians would, that it was good to have the Path clear and clean, but on  hearing what Col. Henderson said about the Land between them and his the said Hendersons Country he (the Draging Canoe) said Stamping his foot on the Ground we give you from this place pointing towards the Kentucky at which the Deponent was displeased because he was acting as a Trustee to purchase the Lands on Watauga (in Conjun[ction] with the said Henderson as to the Expence of the Treaty) of the said Indians [as] he thought the said Company were then getting the Watauga Lands which he then had a promise of from the Indians and had the Goods ready to pay for it. The Deponent saith he is no ways Interested in the said Henderson’s purchase. His business at the Treaty was as a Trustee from the Watauga people to buy that Country of them Indians. When the Draging Canoe stampt his foot on the Ground and said he gave up all the Land from that place the Deponent understood that not only the Lands at Watauga which he was about purchasing but the Lands in Carters Valley which borders on Clinch Mountain quite to the Ohio was then given up, and that if he ever obtained them it must be of the said Henderson which was the Cause of his being displeased. He knows nothing of any Deed being signed for these last mentioned Lands tho’ he has understood since that the said Henderson did take a Deed for the Land from Watauga quite to the Ohio. The Deponent heard no discourse about a Boundary for these Lands Northward of Holston and on this side Cumberland Mountain except only what the Draging Canoe said when he stampt on the Ground as he was then speaking in behalf of the Nation. The Deponent never heard Colo. Henderson promise them any more Goods, the Indians appeared to be satisfied with what he had given them, and that previously he told them if they did not choose to take them they would still be Friends. The Deponent saith he saw these last mentioned Goods as well as all the others delivered and divided and saw Papers destroyed said to be Carters Book of Accounts against the Indians which he was informed by Colo: Carter amounted to more than £600. The Deponent never heard there was any other bounds read to the Indians than what was in the Deed. The Deponent heard there had been some Claim to this Country by the Northward Indians but that these Indians said it was their Land and what they would to sell it. And farther saith not.
Charles Roberson
The deposition of Joseph Martin relative to a certain claim by virtue of an Indian purchase of Richard Henderson & Co: to a certain tract of Country accounted within the chartered limits of the Commonwealth of Virginia. Deposeth and saith that in the year  1769 he was on the North West side Cumberland Mountain on Cumberland River when eight Indians came to his Camp who called themselves Cherokees and he since knows one of them to be a Cherokee, which said they had orders from Cameron to rob all white people they found hunting on their Lands, and that they must take the deponents Gun with seven others that was in Company with him. The Deponent answered that it was not their Lands, that it was Lands their brother King George had purchased of the Northward Indians at which they said eight Indians seemed very Angry, and said it was their Lands, and if the Deponent and his Company was cross they would tie them and take them to Cameron at the Cherokee Towns. They then took several Rifles from said deponents Company with other Articles. The Deponent further saith he has heard of other persons being robbed in that part of the Country. That this deponent in the Year 1769. made an agreement with Doctr. Thomas Walker for a large body of Land in Powells Valley in which agreement Doctr. Walker excepted a certain Mill seat Plantation near Cumberland Gap. That shortly after Colo. Henderson made his Indian purchase he the said deponent sent word to Doctr: Walker he had an opportunity to secure his Mill seat place. In Answer to which Message Doctr. Walker wrote a Letter in which was Words to this effect. “That he was much obliged to Mr. Martin for securing him his place and to inquire of the said Henderson & Co: on what terms they would sell their Lands, and that if he had proper encouragement he would erect a Mill by the time Corn was fit to Grind.” That the said Deponent hath made several Entries of Land with said Henderson & Co: to the amount of ten thousand Acres or thereabouts which he made a Conditional agreement for, with the said Proprietors and that he is not further interested in the said purchase made by Richard Henderson & Co. from the Indians. And this deponent further saith not.
Jos Martin
The Deposition of Thomas Houghton relative to a certain Claim by virtue of an Indian purchase of Richard Henderson & Co: to a certain tract of Country accounted to be within the Chartered limits of the Commonwealth of Virginia. He the said Thomas Houghton deposeth and saith that he was at the Treaty held by the said Richard Henderson & Company with the Cherokee Indians at Watauga in March 1775 though he did not constantly attend the Conferences. From the Interpretation of the Indian discourses the Deponent believed the said Company did purchase a Tract of Country of these Indians the bounds of which he does not well remember though he  thinks it bordered on the Ohio and the Kentucky. That in the Course of the Treaty Col. Henderson told the Indians he did not want to walk upon their Land to his Country. That he had yet more Goods and Ammunition. That he wanted a path to his Country, and that from the manner of the Indians pointing he understood they gave up the path Col. Henderson asked for. That he heard one Deed read at the request of the Indians as far as the end of the boundary line of the Land, that then he stepped off and never knew that the latter part of the Deed or any other Deed was read. That he was a Subscribing Witness to the Deeds and saw Oconostoto, the Raven and Little Carpenter sign them, and that he understood they were to sign in behalf of their Nation. That whenever he was present he observed there were more Men by that understood the Indian Language then Vann the Interpreter, whom he understood were to take notice that what either party said was fairly translated. That he saw the Goods distributed and that the Indians appeared to be satisfied. That he is no ways interested in the said Companys purchase; and has no reason to judge it was held any otherwise than fairly and openly. That he remembers there were several subscribing Witnesses among whom were Tilman Dixon and Castleton Brooks, and further saith not.
Tho. Houghton
The deposition of Richard Callaway, as taken in the absence of Mr. Henderson. The said Richard Callaway farther deposeth and saith by way of explication to his former deposition on the same subject, that by the Country called Transylvania he understands a Country distinct and separate from Virginia: that he doth not recollect the form of the Deed under which he holds his land in that Country, farther than that there was a Warranty contained therein from the agent of the Company and all claiming under them. That the object of the Transylvania convention was no other than by some regulations by them to be established to prevent the wanton destruction of Game, to oblige the people to cultivate the lands, and to preserve order amongst them, but that he considered Mr. Henderson making his assent necessary to render the regulations they made obligatory, was assuming some part of the legislative power. That the convention was convened at the instance of Mr. Henderson to whom such a step had been recommended by this Deponent: that this Deponent knows not, whether any Writs were issued for electing the Delegates to that convention; that the convention chose Mr. Thomas Slaughter for their Speaker: that this deponent knows of no second house of legislature being constituted, except as far as  Mr. Henderson may be considered as such from acting as abovementioned, that all regulations made in the convention were presented to Mr. Henderson for his assent; but this Deponent knows, that no vote passed for excluding dissenters from the Church of England from setling in the Country or taking up lands: that this Deponent hath never heard that Mr. Henderson and Company or the Convention appointed or proposed to send a Delegate or Delegates to the American congress, nor that any such were sent, or application made to Congress to receive one: that the Surveyor General was elected by the Convention and the deputy surveyors appointed by him: that this Deponent believes the Magistrates were appointed by Mr. Henderson, but does not recollect the stile of their Commissions: that the Magistrates took certain Oaths of Office, which were administered to them by the first in the Commission and afterwards by some of them to him: that this Deponent was a Justice of the peace for the town of Boonsborough: that there were no settlers on these Lands at the time of Hendersons purchase: that the Ammunition, mentioned to have been furnished by Mr. Henderson to the settlers, was, as this Deponent has reason to believe, not paid for by them, but that part of the Salt, as he believes, was paid for by them, tho’ this deponent received some from the said Henderson, for which he paid nothing: that this Deponent has never heard Oconostoto or any of the Cherokee Chiefs declare, that they had been imposed upon by Mr. Henderson, in respect to the sale of these lands, or deny having sold him the land he claims, but that at the late treaty at long Island he heard among the white people that they had said so: that this Deponent has heard, that military Commissions have been issued by Mr. Henderson, but does not know the substance, or stile of them, as he bore never an one himself: That this Deponent understood from Oconostoto’s Expression, that concerning Henderson not suffering his people to hunt or catch the cray fish in the branches, that Oconostoto thereby acknowledged that he had sold the land to Henderson.
Richd: Callaway
NB. This supplementary deposition was taken (before us) in the absence of Mr. Henderson, who consented to any Additions, that Mr. Callaway might choose to make.
Transylvania Sct.
R H  Richard Henderson, Thomas Hart Nathl. Hart John Williams, John Luttrell, William Johnston, James Hogg, David Hart and Leonard Hendley Bullock Esqrs. true and absolute Proprietors of the Colony of  Transylvania To John Lythe, James Douglas, Valentine Harmon, John Grayson, Joseph Bowman, and John Jackson Esqrs: Greeting. On recommendation of the Delegates for the Town of Harrodsburgh, and by virtue of the powers and Authority by which we are invested, We do ordain Constitute and appoint the said John Lythe, James Duglass, Valentine Harmon, James Grayson, Joseph Bowman, and John Jackson Esqrs. Consovators of Peace and Judges of the Inferior Court of Record within the Town of Harrodsburgh and the District thereunto belonging, and full Power Exercising the said Authority, according to the directions of an Act of the Colony Convention of Transylvania pass’d at Boonsburgh the 23d. day of May last, You the said John Lythe, James Duglass, Valentine Harmon, John Grayson, Joseph Bowman, and John Jackson Esqrs: first taking the Oaths for the Qualification of Justices or Consovators of the Peace and Judges of the Inferior Court of Record prescribed by the aforesaid Act, Given under our hands at Boonsburgh this 5th day of June 1775.

Richd. Henderson
Nathl Hart
John Luttrell

